Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 1 of 9 PagelD# 2363

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA

Vv. Criminal No. 3:14cr55

MUSTAFA MUHAMMAD

MEMORANDUM OPINION

This matter is before the Court on the defendant’s pro se
MOTION UNDER 18 U.S.C. § 3582(c) (1) (A) (i) (ECF No. 193) filed on
April 1, 2021,1 the defendant's RENEWED MOTION FOR COMPASSIONATE
RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF. No.
185), the United States’ Response in Opposition to Defendant's
Motion for Compassionate Release (ECF No. 192), the Joint Status
Reports (ECF Nos. 194 and 199), and the position of the Probation
Office (ECF No. 191.) Having considered the foregoing, the
Presentence Report (ECF No. 162) and the file, for the reasons set

forth below, the defendant’s pro se MOTION UNDER 18 U.S.C. §

 

1 The defendant filed the pro se Motion (ECF No. 193) on April 1,

2021 after his appointed counsel filed the Renewed Motion (ECF No.
185) on March 16, 2021.

* By ORDER (ECF No. 179) entered on August 3, 2020, the defendant’s
MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE
FIRST STEP ACT (ECF No. 177) was denied without prejudice because
the defendant’s appeal respecting his Petition Pursuant to 28
U.S.C. § 2255 was pending before the United States Court of Appeals
for the Fourth Circuit. The Fourth Circuit dismissed the

defendant’s appeal and counsel for the defendant filed the instant
Renewed Motion (ECF No. 185).
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 2 of 9 PagelD# 2364

3582 (c) (1) (A) (i) (ECF No. 193) and the defendant’s RENEWED MOTION
FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST

STEP ACT (ECF. No. 185) will be denied.

BACKGROUND

On March 17, 2014, Mustafa Muhammad was charged by a Criminal
Complaint for Transporting a Minor for Prostitution, in violation
of 18 U.S.C. § 2423{a). A grand jury subsequently returned an
Indictment on April 14, 2014, charging the same offense.
Following a trial by jury, Muhammad was convicted on June 24, 2014
of the charged offense. Muhammad appeared for sentencing on
September 11, 2014. According to the Presentence Report which was
approved and adopted by the Court, Muhammad’s offense level was 32
and his Criminal History Category was III. The guideline
provisions called for a sentence of 151 to 188 months confinement
and the statutory provision provided for a minimum sentence of ten
years and a maximum sentence of life imprisonment. At sentencing,
the defendant’s motion for a variance was granted and he was
sentenced to the mandatory minimum term of 120 months to be
followed by five years of supervised release.

Muhammad is currently housed at FCI Beckley and his projected
release date is December 11, 2022.
FCI Beckley is a medium security facility located in Beaver,

West Virginia. It houses 1,572 inmates. As of the time the

2
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 3 of 9 PagelD# 2365

Government filed its papers in this case, there were three inmates
and five staff members who had reported positive for COVID-19 and
221 inmates and 77 staff members previously tested positive but
had recovered. There have been no deaths of inmate or staff at
the facility attributable to COVID-19 at any time.

The motion for compassionate release (ECF No. 185) reflects
that, on April 29, 2020, Muhammad filed a request with the Warden
at FCI Beckley for compassionate release which was denied on May
27, 2020. According to the motion (ECF No. 185), Muhammad “does
not suffer from underlying conditions recognized by the CDC as
increasing his risk for severe illness or death from COVID-19.”
(ECF No. 185, p. 2). His theory of compassionate release is that
the COVID-19 pandemic itself is an extraordinary and compelling
reason warranting relief because as long as Muhammad “remains
incarcerated, he faces an unacceptable risk of contracting and
dying from COVID-19.

In the pro se MOTION UNDER 18 U.S.C. § 3582(c) (1) (A) (i) (ECF
No. 193), Muhammad contests the supervised release aspect of the
sentence, invokes the rule of lenity because he did not know the
age of the victim, describes his post-conviction sentencing

accomplishments (a real estate course, various drug courses,

electrical, core construction safety, forklift courses, a CDL

course, parenting courses, post-release classes, and having adult
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 4 of 9 PagelD# 2366

educational courses as well. He is an orderly and supervises
several individuals attending to the cleanliness of the prison
facility. He also describes a home release program and argues
that he has no violence in his history. As to the coronavirus,
he argues that prisons are breeding grounds for infection. He
also claims to have sickle cell trait which itself, of course, is
not the same as sickle cell anemia, and he reports therein that he
has not taken the vaccine having rejected the AstraZeneca vaccine,
but the Joint Status Report reports that, after he filed the pro
se motion (ECF NO. 193), Muhammad now has received both doses of

the Pfizer BioNTech vaccine.

DISCUSSION

The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court ‘may
reduce the term of imprisonment. . . if it finds that
‘extraordinary and compelling reasons’ warrant such a reduction.”
It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate
release under § 3582(c) (1) (A) (i). United States v. White, 378 F.
Supp.3 784, 785 (W.D. Mo. 2019).

The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot

independently justify compassionate release, especially

4
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 5 of 9 PagelD# 2367

considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at
*2-3 (E.D. Cal. Feb. 12, 2020).

To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at
[his] prison facility.” United States v. Feiling, 453 F. Supp.3d
832, 840 (E.D. Va. 2020); United States v. White, F. Supp.3d

, 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020)
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 6 of 9 PagelD# 2368

1. Particularized Susceptibility

Muhammad has not established that he suffers from any
condition that the CDC recognizes as enhancing the risk of
contracting, or the consequences of contracting, COVID-19. His
counsel’s paper acknowledges that fact.

Moreover, Muhammad has received both does of the Pfizer
BioNTech vaccine. Further, because the vaccine mitigates the
risk of contracting COVID-19, the defendant must provide other
evidence to establish an extraordinary and compelling reason for
compassionate release based upon his concern about contracting the
virus. United States v. Stoddard, No. 1:14cr76, 2021 WL 2379568,
at *5 (E.D. Va. Va. June 9, 2021); United States v. Cabaase, No.
2:10cr57, 2021 WL 2346106, at *4 (E.D. Va. June 8, 2021); United
States v. Jones, No. 3:19cr105, 2021 WL 217157, at *S (E.D. Va.
Jan. 21, 2021). Muhammad has been vaccinated, and he has not made
the showing that he nonetheless suffers from any extraordinary
condition that is terminal or severely limits his ability to
function in a correctional setting.

In sum, Muhammad has not met the particularized
susceptibility risk facet of the applicable test.

2. Particularized Facility Risk

Nor has Muhammad met the particularized facility risk

component of the appropriate test. His motion cites press
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 7 of 9 PagelD# 2369

releases and information respecting the instances of COVID-19
among inmates and staff at BOP facilities nationwide, but provides
no real evidentiary support of a particularized risk of contracting
the disease at FCI Beckley (1,572 inmates), the defendant’s
facility of incarceration. Further, the record reflects that, at
the time of the filing of the Government’s papers, FCI Beckley had
three active case of COVID-19 among inmates, five active cases of
COVID-19 among staff, and 221 inmates and 77 staff members who had
previously recovered from COVID-19. No COVID-19 caused deaths
have been reported at FCI Beckley. In addition, all inmates who
have tested positive are being appropriately treated and isolated
in accord with the appropriate CDC guidelines that have heen
adopted by the Bureau of Prisons.

On this record, Muhammad has not met the particularized
facility component of the applicable test.

3. Assessment Under 18 U.S.C. § 3553 (a)

But, even if Muhammad had met the particularized risk
assessment and the particularized facility assessment (which he
has not), it would be appropriate to deny compassionate release in
perspective of the sentencing factors prescribed by 18 U.S.C. §
3553 (a). Compassionate release, of course, is appropriate only
where the defendant is not a danger to the safety of any other

person or of the community. The defendant argues, in conclusory
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 8 of 9 PagelD# 2370

fashion, that he is not a danger to the community because he has
not committed a violent crime and has rehabilitated himself in
prison.

Muhammad's offense of conviction involved exposing a child of
16 to the sex trade. That conduct is itself dangerous. Muhmmmad
committed that crime while on supervised release, showing a high
risk of recidivism. Danger and violence are two different
circumstances. The record shows that Muhummad is dangerous,
notwithstanding that he did not use violence.

The public needs to be protected from Muhammad’s criminal
proclivities. He needs to be deterred from again violating the
law. He needs to respect the law. The sentencing factors in 18
U.S.C. § 3553(a) call for full service of the sentence as imposed.
That is not changed by Muhammad’s commendable efforts at
rehabilitation. Prisoners are expected to obey the rules in
prison and to try to improve themselves. Some do not. Most do.
But rehabilitation alone is not ground for compassionate release.
Nor does it overcome Muhammad's offense conduct - which is most

serious indeed - or his inclination to recidivism.

CONCLUSION
For the reasons set forth above, the defendant’s pro se MOTION
UNDER 18 U.S.C. § 3582(c) (1) (A) (i) (ECF No. 193) filed on April 1,

2021 and the defendant’s RENEWED MOTION FOR COMPASSIONATE RELEASE

8
Case 3:14-cr-00055-REP-DJN Document 201 Filed 08/25/21 Page 9 of 9 PagelD# 2371

PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF. No. 185)
will be denied.
It is so ORDERED.

/s/ Rs)

Robert E. Payne
Senior United States District Judge

Richmond, Virginj
Date: August } 2021
